Citation Nr: 0031118	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to June 1947 
with additional service in the Naval Reserve. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  It is at least as likely as not that the veteran incurred 
hearing loss during service due to noise exposure.

3.  It is at least as likely as not that the veteran incurred 
tinnitus during service due to noise exposure.


CONCLUSIONS OF LAW

1.  Hearing loss disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred hearing 
loss and tinnitus due to working around aircraft while on 
active duty.  The veteran contends that he noticed hearing 
loss while on active duty but never reported it or sought 
treatment because he did not want to have to leave the 
military.  As the veteran continues to suffer from hearing 
loss and tinnitus, a favorable determination is requested.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that VA has 
satisfied its statutory duty to assist, including its duty to 
obtain pertinent records.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  First, VA 
outpatient treatment reports have been obtained and the 
veteran was provided a VA examination.  In addition, the 
veteran has been requested to provide information and 
authorizations for private medical records, and the RO has 
obtained corresponding records from each of these sources.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

When a veteran has served continuously for ninety (90) days 
or more during a period of war or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records have been obtained and 
associated with the veteran's claims file.  In April 1943 and 
August 1943, the veteran's hearing was noted to be 15/15, 
bilaterally, with no pertinent defects noted.  The report of 
an April 1943 physical examination for flying provides that 
the veteran's bilateral hearing was 40/40 for a watch, 20/20 
for a coin click and 15/15 for whispered voice.  The veteran 
denied ringing or buzzing and it was noted that there were no 
disqualifying defects.  The report of a January 1944 physical 
examination for flying provides that the veteran's bilateral 
hearing was 20/20 for a coin click and 15/15 for whispered 
voice.  The report of an October 1945 release to inactive 
duty physical examination provides that the veteran's 
bilateral hearing was 40/40 for a watch, 20/20 for a coin 
click, 15/15 for whispered voice and 15/15 for spoken voice.  
Binaural spoken voice was 15/15 and it was noted that there 
were no defects or diseases.  A January 1951 report of 
medical history is negative for pertinent complaints.  The 
report of a January 1951 medical examination provides that 
the veteran's bilateral hearing was 15/15 for whispered voice 
and 15/15 for spoken voice.  

In considering the circumstances of the veteran's service, 
the Board notes that the veteran's military records indicate 
the potential for exposure to acoustic trauma.  His physical 
examinations for flying, and medical abstracts, indicate that 
he was around aircraft as he was qualified for flight duty 
and training.  In September 1944, he qualified for aircraft 
machine gunner training.  In addition, the veteran's October 
1945 Notice of Separation from U.S. Naval Service indicates 
that he completed ordnance school.  His June 1947 discharge 
report indicates that he served at the Naval Air Gunners 
School.  

The evidence of record indicates that the veteran currently 
has impaired hearing that is considered a disability for VA 
compensation purposes.  38 C.F.R. § 3.385 (2000).  In 1998, 
the veteran was seen at Medical Associates, where he 
complained of decreased hearing on multiple occasions and 
inquired about hearing aids.  In October 1998, the veteran 
was seen at the University of Iowa Hospitals and Clinics, 
Department of Otolaryngology, where he reported decreased 
hearing, left worse than right, and bilateral roaring for 15 
years, that had gotten worse in the past couple of years.  It 
was noted that the veteran reported military noise exposure 
to heavy artillery.  It was also noted that the veteran 
reported some shotgun use with skeet shooting and some noise 
exposure as a glass grinder.  The results of physical 
examination were provided, and the pertinent diagnosis was 
asymmetrical hearing loss.  

A May 1999 report from Jay T. Rubinstein, MD, Ph.D., provides 
that he had seen the veteran for hearing loss, tinnitus and 
vertigo.  Dr. Rubinstein stated that the veteran's vertigo 
was unrelated to any military service but that he did have an 
audiogram consistent with a substantial noise-induced hearing 
loss.  Dr. Rubinstein opined that given the veteran's 
experience during his military service which exposed him to 
substantial amounts of noise, it was likely that this 
contributed substantially to his hearing loss.  

The report of an August 1999 VA examination provides that the 
VA examiner reviewed the veteran's claims file, and the 
report refers to specific inservice medical evidence.  The 
veteran's chief complaint was noted to be tinnitus with 
trouble understanding speech, particularly in backgrounds of 
noise.  It was noted that during the veteran's military 
service he had been exposed to noise from aircraft and 
machine guns, and that he denied noise exposure subsequent to 
his military service.  The tinnitus was reported to be 
constant and bilateral with an onset of approximately three 
years earlier.  

The results of bilateral pure tone threshold examination were 
provided.  The examiner stated that the veteran's 
comprehensive audiogram indicated a bilateral sensory neural 
hearing loss.  The diagnosis was mild to severe sensorineural 
hearing loss with constant tinnitus in both ears.  The 
examiner observed that the veteran's hearing was noted to be 
within normal limits in 1951, and that the next examination 
of the veteran's hearing was apparently performed 47 years 
later. The examiner stated that it was possible that some 
hearing loss was present secondary to noise exposure in the 
service but reportedly hearing loss was not symptomatic until 
the late 1980s.  The examiner concluded that any significant 
degree of hearing loss occurred sometime subsequent to and 
was not a direct result of noise exposure during that time.  
The examiner opined that the veteran's tinnitus was probably 
related to his hearing deficit.  

Based on a thorough review of the record, and evaluating the 
claim based on the types and circumstances of the veteran's 
service as shown by his service records, the Board finds that 
the evidence regarding service connection for his hearing 
loss and tinnitus is at least in equipoise.  Therefore, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for hearing loss and 
tinnitus is warranted.  

The Board recognizes that the veteran's service medical 
records are negative for indication that his hearing acuity 
decreased, or that he suffered from tinnitus, while on active 
duty.  On the other hand, the veteran has testified that in 
fact he did suffer from hearing loss on active duty, but 
denied it in order to remain in the military.  The veteran is 
competent to testify as to symptoms he has experienced.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
circumstances of his service were consistent with noise 
exposure.

The August 1999 VA opinion is competent medical evidence 
against the veteran's claim.  It is countered by Dr. 
Rubinstein's May 1999 opinion, which provides a nexus between 
the veteran's current hearing loss and tinnitus and his 
service.  The exposure to substantial amounts of noise during 
active service, to which this opinion refers, is 
substantiated by the veteran's service medical and personnel 
records.  Accordingly, Dr. Rubinstein's opinion is probative 
and material to the etiology of the veteran's current hearing 
loss or tinnitus.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304.

In light of the foregoing, the Board finds that the evidence 
regarding the veteran's claim is in equipoise, and therefore 
supports service connection for bilateral hearing loss 
disability and tinnitus. 


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.  



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


